DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 and 18 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Spehar ()(Spehar).
	Regarding claim 1, Spehar discloses a  redriver system adapted for coupling to a first device and to a second device, comprising: 
	a first transmitter driver having a first enable input; 
[0023] Turning now to the figures, FIG. 1 depicts a block diagram of various circuit components and modules configured to provide isolation between signal paths, consistent with embodiments of the present disclosure. Module(s) 102 receive signal inputs provided by conductive signal circuit paths (104, 106 and 108), allow for the selection of a one of the received signals and provide the selected signal as an output on a conductive signal circuit path 110. Conductive signal circuit path 110 can then be used to provide the selected signal to a shared multipurpose signal interface/connector 120.
	a second transmitter driver having a second enable input; and 
[0023] 
	a snoop circuit coupled to the first and second enable inputs, the snoop circuit configured to: 
	determine whether the first device and the second device are to operate according to a first protocol; 
[0024]-[0027] A second conductive signal circuit path 106 is then configured and arranged to transmit an electrical data signal at a signal speed designed for use with a second protocol. In certain instances, this second protocol can specify a signal speed that is slower than the signal speed designed for use with the first protocol. A third conductive signal circuit 108 path is also configured and arranged to transmit an electrical data signal at a speed designed for use with a third protocol. This third protocol can also be slower than the signal speed designed for use with the first protocol. In certain instances, the second and third protocols could be the same and/or specify similar signal speeds. In other instances, these two protocols can be different protocols with different relevant signal speeds. As non-limiting examples, these second and third protocols could be Display Data Channel (DDC) and/or Inter-Integrated Circuit (I.sup.2C). The signal speed could be on the order of a 100 MHz (e.g., 1 KHz to 1 MHz and/or less than 1 GHz), but is not necessarily limited thereto.
	responsive to the snoop circuit determining that the first and second devices are to operate according to the first protocol, enable the first transmitter driver and disable the second transmitter driver, and responsive to the snoop circuit determining that the first and second devices are to operate according to a protocol other than the first protocol, disable the first transmitter driver and enable the second transmitter driver.
	[0027] and see also Figs 1-4 

	Regarding claim 9, Spehar discloses source device adapted to provide media data to a sink device, comprising:
	 a graphics processor unit (GPU); and 
	Fig. 1 
	a redriver system coupled to the GPU, the redriver system including: 
	a first transmitter driver having a first enable input; 
[0023] Turning now to the figures, FIG. 1 depicts a block diagram of various circuit components and modules configured to provide isolation between signal paths, consistent with embodiments of the present disclosure. Module(s) 102 receive signal inputs provided by conductive signal circuit paths (104, 106 and 108), allow for the selection of a one of the received signals and provide the selected signal as an output on a conductive signal circuit path 110. Conductive signal circuit path 110 can then be used to provide the selected signal to a shared multipurpose signal interface/connector 120.
	a second transmitter driver having a second enable input; and 
[0023]
	a snoop circuit coupled to the first and second enable inputs, the snoop circuit configured to: 
	determine whether the first device and the second device are to operate according to a first protocol; 
[0024]-[0027] A second conductive signal circuit path 106 is then configured and arranged to transmit an electrical data signal at a signal speed designed for use with a second protocol. In certain instances, this second protocol can specify a signal speed that is slower than the signal speed designed for use with the first protocol. A third conductive signal circuit 108 path is also configured and arranged to transmit an electrical data signal at a speed designed for use with a third protocol. This third protocol can also be slower than the signal speed designed for use with the first protocol. In certain instances, the second and third protocols could be the same and/or specify similar signal speeds. In other instances, these two protocols can be different protocols with different relevant signal speeds. As non-limiting examples, these second and third protocols could be Display Data Channel (DDC) and/or Inter-Integrated Circuit (I.sup.2C). The signal speed could be on the order of a 100 MHz (e.g., 1 KHz to 1 MHz and/or less than 1 GHz), but is not necessarily limited thereto.
	responsive to the snoop circuit determining that the first and second devices are to operate according to the first protocol, enable the first transmitter and disable the second transmitter, and responsive to the snoop circuit determining that the first and second devices are not to operate according to the first protocol, disable the first transmitter and enable the second transmitter.
	[0027] and see also Figs 1-4 

	Regarding claim 18, Spehar discloses method, comprising: 
	determining whether a first device and a second device are to operate according to a first protocol; 
[0023] Turning now to the figures, FIG. 1 depicts a block diagram of various circuit components and modules configured to provide isolation between signal paths, consistent with embodiments of the present disclosure. Module(s) 102 receive signal inputs provided by conductive signal circuit paths (104, 106 and 108), allow for the selection of a one of the received signals and provide the selected signal as an output on a conductive signal circuit path 110. Conductive signal circuit path 110 can then be used to provide the selected signal to a shared multipurpose signal interface/connector 120.
	responsive to determining that the first and second devices are to operate according to the first protocol, enabling a first transmitter driver and disabling a second transmitter; and 
[0027] A second conductive signal circuit path 106 is then configured and arranged to transmit an electrical data signal at a signal speed designed for use with a second protocol. In certain instances, this second protocol can specify a signal speed that is slower than the signal speed designed for use with the first protocol. A third conductive signal circuit 108 path is also configured and arranged to transmit an electrical data signal at a speed designed for use with a third protocol. This third protocol can also be slower than the signal speed designed for use with the first protocol. In certain instances, the second and third protocols could be the same and/or specify similar signal speeds. In other instances, these two protocols can be different protocols with different relevant signal speeds. As non-limiting examples, these second and third protocols could be Display Data Channel (DDC) and/or Inter-Integrated Circuit (I.sup.2C). The signal speed could be on the order of a 100 MHz (e.g., 1 KHz to 1 MHz and/or less than 1 GHz), but is not necessarily limited thereto.
	responsive to the snoop circuit determining that the first and second devices are to operate according to a protocol other than the first protocol, disabling the first transmitter driver and enabling the second transmitter.
	[0027] and see also Figs 1-4 

Allowable Subject Matter
Claim 2-8 , 10-17 and  19-21  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIRA MONSHI/Primary Examiner, Art Unit 2422